UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1499


FRED BODDIE, III; ROZLYN BODDIE,

                    Plaintiffs - Appellants,

             v.

SHELLPOINT MORTGAGE SERVICING; BANA LP, LLC, f/k/a Countrywide
LP, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:16-cv-01659-RWT)


Submitted: February 20, 2018                                      Decided: March 2, 2018


Before WILKINSON, NIEMEYER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Sukari Hardnett, LAW OFFICE OF C. SUKARI HARDNETT, Silver Spring,
Maryland, for Appellants. David E. Hart, MADDIN, HAUSER, ROTH & HELLER, P.C.,
Southfield, Michigan; Craig R. Haughton, MCGUIREWOODS LLP, Atlanta, Georgia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fred Boddie, III and Rozlyn Boddie appeal the district court’s order dismissing their

claims pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 to 1692p

(2012); the Maryland Consumer Protection Act, Md. Code Ann., Com. Law §§ 13-101 to

13-501 (LexisNexis 2013 & Supp. 2017); and the Dodd-Frank Wall Street Reform and

Consumer Protection Act, Pub. L. No. 111-203, 124 Stat. 1376 (2010). We have reviewed

the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court in open court on March 15, 2017. *

Boddie v. Shellpoint Morgt. Servicing, No. 8:16-cv-01659-RWT (D. Md. Mar. 16, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




      *
         Because Appellants do not challenge in their opening brief the Fed. R. Civ. P.
12(b)(6) dismissal of their claims against Bana LP, LLC, under the Fair Debt Collection
Practices Act, Appellants have waived appellate review of that portion of the district
court’s reasoning. See Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir.
2017) (stating that argument not raised in opening brief is considered waived).

                                            2